Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 1 of 46 PageID: 1505




  Christian T. Becker                             Daniel J. Fetterman
  Attorney ID No. 044142005                       (pro hac vice application pending)
  KASOWITZ BENSON TORRES LLP                      Fria R. Kermani
  1633 Broadway                                   (pro hac vice application pending)
  New York, New York 10019                        KASOWITZ BENSON TORRES LLP
  (212) 506-1932                                  1633 Broadway
                                                  New York, New York 10019
                                                  (212) 506-1925

                            Counsel for Plaintiff John Doe

                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
 ------------------------------------------------------x
 JOHN DOE,                                             : Case No.: 3:20-cv-4352-BRM-TJB
                                                       :
                        Plaintiff,                     : Judge Brian R. Martinotti
                                                       :
 v.                                                    :
                                                       :
 PRINCETON UNIVERSITY,                                 :
                                                       :
                        Defendant.                     :
 ------------------------------------------------------x

             MEMORANDUM OF LAW IN OPPOSITION TO
      DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 2 of 46 PageID: 1506



                                         TABLE OF CONTENTS

 PRELIMINARY STATEMENT ...............................................................................1

 FACTUAL BACKGROUND ....................................................................................3

 I.       PLAINTIFF’S AND JANE’S BREAK-UP AND TITLE IX CHARGES......3

 II.      PRINCETON’S TITLE IX PROCEDURES ARE THE PRODUCT OF
          YEARS OF INTERNAL AND EXTERNAL PRESSURE ............................5

 III.     THE INVESTIGATION AND ADJUDICATION .........................................6

 ARGUMENT .............................................................................................................9

 I.     APPLICABLE STANDARDS ...........................................................................9

          A.       Legal Standard on Motions to Dismiss .................................................9

          B.       Distinction Between Judicial Review of Alleged Behavioral
                   Misconduct Verses Purely Academic Matters ....................................11

 II.      PRINCETON’S VIOLATIONS OF TITLE IX ............................................13

          A.       Plaintiff Plausibly Alleged that Gender Bias Motivated
                   Princeton’s Conduct ............................................................................13

                   1.       Plaintiff Alleged Ample Facts Showing that Sex was a
                            Motivating Factor in Princeton’s Investigation and
                            Decision to Impose Discipline ..................................................16

                   2.       Plaintiff Alleged Ample Facts Showing that Princeton
                            Yielded to External Pressure Related to Its RRR Policy ..........19

          B.       The OCR’s New Title IX Rules ..........................................................23

 III.     THE COMPLAINT ALLEGES COGNIZABLE CONTRACT
          CLAIMS UNDER NEW JERSEY LAW ......................................................25

          A.       Princeton’s Procedures for Investigating and Adjudicating Sexual
                   Misconduct & Partner Violence are Fundamentally Unfair ...............26

          B.       Princeton did not Adhere to the Procedures in the RRR Policy .........35



                                                            i
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 3 of 46 PageID: 1507



          C.       Princeton Breached the Implied Covenant of Good Faith and Fair
                   Dealing ................................................................................................38

 CONCLUSION ........................................................................................................40




                                                             ii
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 4 of 46 PageID: 1508



                                    TABLE OF AUTHORITIES

                                                                                                      Page(s)

 Cases
 Acra Turf Club, LLC v. Zanzuccki,
    2015 WL 12724076 (D.N.J. Jan. 31, 2015),
    aff’d, 724 F. App’x 102 (3d Cir. 2018)............................................................... 10

 B.S. v. Noor-Ul-Iman Sch.,
    2016 WL 4145921 (App. Div. Aug. 5, 2016)..............................................passim

 Beukas v. Bd. of Trustees of Fairleigh Dickinson Univ.,
   255 N.J. Super. 552 (Law. Div. 1991),
   aff’d, 255 N.J. Super. 420 (App. Div. 1992) ................................................12, 13

 Bowers v. Nat’l Collegiate Athletic Ass’n,
   9 F. Supp. 2d 460 (D.N.J. 1998) ......................................................................... 10

 Clayton v. Trustees of Princeton Univ.,
    608 F. Supp. 413 (D.N.J. 1985) ...................................................................34, 35

 Collick v. William Paterson Univ.,
   2016 WL 6824374 (D.N.J. Nov. 17, 2016) ......................................17, 37, 39, 40

 Doe v. Allee,
   30 Cal. App. 5th 1036 (Ct. App. 2019) ........................................................29, 32

 Doe v. Baum,
   903 F.3d 575 (6th Cir. 2018) .............................................................................. 19

 Doe v. Brandeis Univ.,
   177 F. Supp. 3d 561 (D. Mass. 2016) .....................................................29, 32, 33

 Doe v. Brown Univ.,
   166 F. Supp. 3d 177 (D.R.I. 2016) ...............................................................20, 23

 Doe v. Marymount Univ.,
   297 F. Supp. 3d 573 (E.D. Va. 2018) ................................................................. 19

 Doe v. Miami Univ.,
   882 F.3d 579 (6th Cir. 2018) ........................................................................19, 20


                                                       iii
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 5 of 46 PageID: 1509



 Doe v. Princeton Univ.,
   No. 18-CV-16539 (MAS), 2019 WL 161513 (D.N.J. Jan. 9, 2019) .................. 37

 Doe v. Princeton Univ.,
   No. 17-CV-1614 (PGS), 2018 WL 2396685 (D.N.J. May 24, 2018),
   aff’d, 790 F. App’x 379 (3d Cir. 2019)............................................................... 38

 Doe v. Rhodes Coll.,
   No. 2:19-cv-02336, Dkt. No. 33 (W.D. Tenn. June 14, 2019) .....................20, 23

 Doe v. Rider Univ.,
   2020 WL 634172 (D.N.J. Feb. 4, 2020) ......................................................passim

 Doe v. Rollins,
   352 F. Supp. 3d 1205 (M.D. Fla. 2019)..................................................21, 22, 23

 Doe v. Trs. of Princeton Univ.,
   2020 WL 967860 ....................................................................................21, 22, 23

 Doe v. Univ. of Notre Dame,
   2017 WL 1836939 (N.D. Ind. May 8, 2017), vacated on other grounds,
   2017 WL 7661416 (N.D. Ind. Dec. 27, 2017) ..............................................29, 31

 Hernandez v. Don Bosco Preparatory High,
   322 N.J. Super. 1, 20-21 (App. Div. 1999).............................................25, 27, 30

 John Doe v. University of the Sciences,
    No. 19-2966, 2020 WL 2786840 (3d Cir. May 29, 2020)...........................passim

 Mittra v. Univ. of Med. & Dentistry of N.J.,
    316 N.J. Super. 83 (App. Div. 1998) .................................................................. 34

 Moe v. Seton Hall University,
   2010 WL 1609680 (D.N.J. Apr. 20, 2010) .......................................12, 14, 35, 39

 Napolitano v. Princeton,
   186 N.J. Super. at 576 (Ch. Div. 1982),
   aff’d, 186 N.J. Super. 548 (App. Div. 1982) ...............................................passim

 Prasad v. Cornell Univ.,
    2016 WL 3212079 (N.D.N.Y. Feb. 24, 2016) ..............................................19, 23




                                                       iv
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 6 of 46 PageID: 1510



 Webster v. Rutgers-New Jersey Med. Sch.,
   2017 WL 3399997 (D.N.J. Aug. 4, 2017) .......................................................... 39

 Wells v. Xavier Univ.,
   7 F. Supp. 3d 746 (S.D. Ohio 2014) ................................................................... 23

 Yusuf v. Vassar College,
    35 F.3d 709 (2d Cir. 1994) ................................................................................. 13

 Other Authorities
 34 C.F.R. § 106.45(b)(6)(i) ...................................................................................... 24

 34 C.F.R. § 106.45 (b)(7)(i) ...............................................................................24, 31




                                                          v
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 7 of 46 PageID: 1511



       Plaintiff John Doe, by and through his attorneys Kasowitz Benson Torres

 LLP, respectfully submits this memorandum of law in opposition to Defendant

 Princeton University’s motion (the “Motion”) to dismiss Plaintiff’s Complaint

 (“Compl.”).1

                          PRELIMINARY STATEMENT
       This action arises from Princeton’s expulsion of Plaintiff

                   as a result of a gender-biased and outcome-oriented adjudication

 process that violated federal law and Princeton’s contractual obligations. Plaintiff

 brings this action seeking reinstatement, and Princeton moves to dismiss using its

 usual playbook of callous misdirection and outmoded law. Princeton’s Motion,

 along with its current Title IX policies, encourage flawed investigations and bad

 outcomes while ignoring the rights of male students accused of behavioral

 misconduct. Princeton’s attempt to avoid this litigation without discovery and a

 trial of Plaintiff’s claims must not succeed, especially in light of two fundamental

 changes that have occurred in the past six weeks.

       On May 29, 2020, the United States Court of Appeals for the Third Circuit

 issued its decision in John Doe v. University of the Sciences, No. 19-2966, 2020


 1
  Capitalized terms have the meaning ascribed to them in the Complaint unless
 otherwise defined herein. (ECF No. 1.) “Compl. ¶ _” refers to the enumerated
 paragraph in the Complaint. (ECF No. 1.) “MTD at _” refers to the enumerated
 page in Princeton’s memorandum of law in support of its motion to dismiss. (ECF
 No. 33.)
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 8 of 46 PageID: 1512



 WL 2786840 (3d Cir. May 29, 2020) (cited herein as “USciences” and attached as

 Exhibit A to the Declaration of Christian Becker in Opposition to Defendant’s

 Motion to Dismiss (the “Becker Decl.”)), reversing a decision by the United States

 District Court for the Eastern District of Pennsylvania which dismissed similar

 Title IX and breach of contract claims against a private university in Philadelphia.

 The USciences decision brings this Circuit into harmony with the chorus of other

 jurisdictions that have protected the right to a fair process for male students

 accused of various forms of behavioral—not academic—misconduct. The opinion

 clarifies the pleading standard for Title IX claims and definitively holds, contrary

 to Princeton’s urging, that no school is entitled to independence or judicial

 deference when it comes to the investigation and adjudication of alleged criminal

 activity—a field in which the courts are supremely qualified. Under USciences,

 this Court must consider the outside pressures faced by Princeton with respect to

 Title IX investigations in determining whether Plaintiff has alleged a plausible

 claim of sex discrimination. In light of this decision, Plaintiff’s well pled

 allegations against Princeton should undoubtedly proceed.

       Additionally, on May 7, 2020, the U.S. Department of Education’s Office of

 Civil Rights (“OCR”) released final regulations for Title IX investigations of

 sexual assault, following the public notice and comment process for the first time

 since 1997. These new regulations are consistent with the guidance issued in 2018



                                            2
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 9 of 46 PageID: 1513



 which, as alleged in the Complaint, Princeton wholly ignored due to internal and

 outside pressure. If not for Princeton’s stubborn refusal to adopt policies

 consistent with the 2018 guidance, Plaintiff would have been afforded the

 procedural safeguards now guaranteed by the new regulations. Among other

 things, these include the presumption of innocence, the right to a live hearing with

 cross examination, and the right to an impartial tribunal separate from the

 investigatory personnel and process, all of which were denied to Plaintiff.

       In light of these developments, Plaintiff plausibly alleges that Princeton

 discriminated against him on account of his sex in violation of Title IX. Plaintiff

 also plausibly alleges that Princeton breached its contractual obligations to provide

 him a fair process and breached the implied covenant of good faith and fair dealing

 in its adjudication of Jane Roe’s allegations and its decision to expel him.

                            FACTUAL BACKGROUND

I.     PLAINTIFF’S AND JANE’S BREAK-UP AND TITLE IX CHARGES
       Plaintiff and Jane began a long-term romantic relationship starting

          during their freshman semester at Princeton. (Compl. ¶¶ 16-18.) Their

 relationship was toxic and tumultuous, the two argued constantly, and they did not

 trust one another. (Id. ¶¶ 18-22.) Plaintiff was concerned about Jane’s apathy

 towards her academics, and her perceived prioritizing of partying and drinking




                                           3
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 10 of 46 PageID: 1514




                                                                 Thereafter, Plaintiff

 ended their relationship              because Jane cheated on him. (Id. ¶¶ 25-27.)

       Jane was profoundly angry and responded poorly to the break up, launching

 a vindictive campaign to malign, falsely accuse and threaten Plaintiff. (Id. ¶¶ 28-

 38.) She began to tell others that she initiated the break up because Plaintiff was

 physically abusive (id. ¶ 30); she publicized social-media posts targeting Plaintiff

 by name and insinuating that he had abused her (id. ¶ 31); and she even contacted

 other women Plaintiff was dating, to warn them that Plaintiff was a terrible person

 and was abusive (id. ¶ 32).                                         Jane returned to

 Princeton, her pervasive harassment and spreading of rumors gained traction on

 campus, leaving Plaintiff feeling vulnerable. (Id. ¶¶ 33-34.)

       Plaintiff first reported concerns of Jane’s harassment to Princeton

                   (Id. ¶ 34.) Princeton downplayed Plaintiff’s concerns, advised

 that he seek “counseling” and otherwise took no action. (Id. ¶ 35.) Around the

 same time, Jane began meeting with Princeton’s Title IX office alleging that she

 had been a victim of “Intimate Relationship Violence.” (Id. ¶ 39.) Princeton

 encouraged and coaxed Jane to move forward, filed a No Contact Order

       and then began a formal investigation into Jane’s allegations

        (Id. ¶¶ 39-42.)



                                           4
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 11 of 46 PageID: 1515



 II.   PRINCETON’S TITLE IX PROCEDURES ARE THE PRODUCT OF
       YEARS OF INTERNAL AND EXTERNAL PRESSURE
       The alleged charges against Plaintiff and the resulting disciplinary hearing

 arose in the context of the University’s perceived mishandling of sexual assault

 cases brought by female students against male students and faculty. Such criticism

 had taken the form of adverse news coverage, campus meetings or protests, and

 enforcement actions involving the University over several years. (Compl. ¶¶134-

 143.) The OCR’s issuance in 2011 of a “Dear Colleague Letter” (“DCL”),

 subsequent complaints by female victims which resulted in its opening of

 investigations into Princeton’s handling of sexual assault reports, and the threat of

 withdrawal of federal funding, gave Princeton a powerful incentive to adopt and

 implement policies deliberately designed to find male students guilty. (Id.) In an

 attempt to comply with the DCL and to assuage this stream of criticism, Princeton

 entered into a resolution agreement with the DOE and made substantial changes to

 its Title IX processes including, among other things, adopting a lower burden of

 proof—preponderance of the evidence—making it easier to find respondents, who

 are primarily male, responsible for policy violations.2 (Id.)



 2
   Contrary to Princeton’s assertion (MTD at 2, 7), OCR did not “review[] and
 approve[]” Princeton’s Title IX policy. The resolution agreement specifically says
 that, “[w]hile OCR has not yet reviewed these grievance procedures, the University
 affirms that these procedures are internally consistent and provide for the prompt
 and equitable resolution of complaints alleging sexual misconduct (including sex

                                           5
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 12 of 46 PageID: 1516



        In September 2017 the OCR withdrew the DCL, and the agency issued

 interim guidance designed to bolster procedural safeguards for the accused that had

 been undermined by some aspects of the DCL. (Id. ¶¶ 144-145.) Even though

 Princeton’s Title IX policies and procedures in place had been changed specifically

 to comply with the DCL, Princeton announced it would not make any alterations to

 align with the new guidance. (Id. ¶ 147.) The guidance was formalized into

 proposed new rules in November 2018, which continued to conflict with

 Princeton’s policies and procedures, yet Princeton continued to refuse to make any

 changes. (Id. ¶ 148.) Finally, in May 2020, OCR’s new rules went into effect

 (Becker Decl. Ex. B), meaning Princeton was and continues to be, out of

 compliance with official OCR regulations.

 III.   THE INVESTIGATION AND ADJUDICATION
        Given this background, it is not surprising that Princeton’s Title IX

 investigation into Plaintiff, conducted pursuant to the outdated procedures

 provided in the RRR Policy, did not provide basic and rudimentary procedural

 safeguards to the accused. A panel comprising three Princeton faculty members

 was instituted to conduct the investigation, analyze the evidence collected and

 deliberate and render a decision. (Compl. ¶¶ 47-50.) Thus, both the investigation




 discrimination, sexual harassment, and sexual assault/violence).” (ECF No. 33-1,
 Certification of Regan H. Crotty, Ex. A.)

                                           6
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 13 of 46 PageID: 1517



 and subsequent adjudication were conducted by the same three individuals, which

 is known as the “investigator only” or “single-investigator” model. (Id.) In

 addition to conducting several interviews of Plaintiff and Jane, the Investigators

 collected statements from other individuals who had potentially relevant

 information, and collected other forms of evidence, including but not limited to

 text messages, social media messages and posts, voicemails, photographs and

 videos. (Id. ¶ 49.)

       During the course of the investigation Plaintiff counterclaimed against Jane

 based on the physical abuse he had suffered during the course of their relationship,

 included scratching, punching and elbowing him on multiple occasions. (Id. ¶¶ 51-

 52.) With respect to Jane’s allegations, the Panel ultimately deliberated on five

 specific instances of alleged abuse, including pulling, pushing, grabbing, pinching,

 and choking, of which there was no direct evidence. (Id. ¶¶ 49, 51-52, 57, 93.)

 The Panel interviewed the parties and witnesses separately behind closed doors,

 collected and weighed the evidence, and made findings of fact, credibility

 assessments, and determinations of responsibility memorialized in a Report. (Id. ¶

 50.) Plaintiff was never provided complete transcripts of these interviews and was

 only given access to the Panel’s filtered and subjective summaries, which severely

 undermined his ability to defend himself against Jane’s accusations. (Id.)




                                           7
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 14 of 46 PageID: 1518



       There was no live hearing, nor live witness testimony of any sort and

 Plaintiff was never given the opportunity to engage in cross-examination. (Id. ¶¶

 52-54, 115.) While Plaintiff was notified in a single footnote that he was permitted

 to submit proposed written questions for the Panel to ask Jane or other witnesses,

 subject to the approval of the Panel, he was not permitted to attend any interviews

 in person, and was never given an opportunity to cross-examine Jane or adverse

 witnesses directly, through his agent or otherwise, nor assess her demeanor and

 credibility. (Id. ¶¶ 53, 115.)

       By memorandum                                  the Panel rendered its findings

 with respect to the allegations of abuse made by Plaintiff and Jane (the “Report”).

 (Id. ¶ 55.) The Report concluded there was sufficient information to substantiate

 all five incidents of abuse alleged by Jane, but found there was insufficient

 information to substantiate any incident of abuse alleged by Plaintiff. (Id. ¶ 56.)

       Because of the lack of direct evidence, Princeton almost exclusively based

 its finding of responsibility of Plaintiff as to each incident on the fact that it found

 Jane “very credible” and Plaintiff not credible. (Id. ¶¶ 57, 93-96.) Jane’s

 statements contained changing details and outright lies on some of the most crucial

 elements of her allegations (e.g., that she initiated the break up), but these

 inconsistencies were never acknowledged, let alone weighed against Jane in the

 investigation and adjudication. (Id. ¶¶ 57, 94-5.) The corresponding motivation



                                             8
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 15 of 46 PageID: 1519



 she had to lie was completely disregarded, along with documented patterns of

 substance abuse that could have affected her memory. (Id. ¶¶ 57, 95-103.)

 Princeton ignored that Jane had threatened and harassed Plaintiff, something that

 Plaintiff had brought to the attention of Princeton before any investigation into him

 began. The Panel failed to acknowledge other indicators that would make

 anyone—let alone trained investigative and adjudicatory professionals—question

 Jane’s veracity. Plaintiff on the other hand was scrutinized so closely that even an

 easily explainable discrepancy in testimony was used against him. (Id. ¶¶ 93-103.)

       By letter,                           Plaintiff was provided with a copy of the

 Report and informed of Princeton’s decision to expel him based on the Report’s

 findings (the “Expulsion Memo”). (Id. ¶ 58.) Despite immediately requesting an

 extension of 30 days to submit his appeal, Princeton denied Plaintiff’s request and

 only granted him an extension of three calendar days. (Id. ¶ 62.) Princeton

 subsequently denied Plaintiff’s appeal, and Plaintiff filed the instant action seeking

 to hold Princeton accountable.

                                    ARGUMENT

 I.    APPLICABLE STANDARDS

       A.     Legal Standard on Motions to Dismiss
       In deciding a motion to dismiss, the court is required to “accept as true all

 factual allegations in the complaint and view those facts in the light most favorable

 to the non-moving party.” USciences, 2020 WL 2786840, at *3. The complaint

                                           9
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 16 of 46 PageID: 1520



 must set forth enough factual allegations to “state a claim to relief that is plausible

 on its face.” Id. (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

 facially plausible claim is one that permits a reasonable inference that the

 defendant is liable for the misconduct alleged. Id. (citing Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009)).

       Notwithstanding Defendant’s suggestion to the contrary (MTD at 11), this

 Court’s previous decision denying Plaintiff’s motion for a temporary restraining

 order (“TRO Opinion”) does not amount to the law of the case. Rather, “factual

 findings entered in connection with the denial of [a] preliminary injunction . . . are

 not binding on the [c]ourt in considering a motion to dismiss . . . [n]or are the

 conclusions of law entered in connection with the injunction considered the law of

 the case.” Bowers v. Nat’l Collegiate Athletic Ass’n, 9 F. Supp. 2d 460, 466

 (D.N.J. 1998) (partially denying defendant’s motion to dismiss after originally

 denying plaintiff’s motion for preliminary injunction); see, e.g., Acra Turf Club,

 LLC v. Zanzuccki, 2015 WL 12724076, at *4 (D.N.J. Jan. 31, 2015), aff’d, 724 F.

 App’x 102 (3d Cir. 2018) (after initial denial on preliminary injunction, holding

 judge’s previous analysis of the likelihood of the merits was not law of the case

 and that “findings of fact and conclusions of law made by a court deciding an

 application for a preliminary injunction are indeed nonbinding on the court’s later

 decisions on the merits”). Thus, Princeton’s repeated references to this Court’s



                                            10
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 17 of 46 PageID: 1521



 TRO decision as definitive are without merit, and in any event, the TRO was

 decided before the Third Circuit’s decision in USciences which clarified the

 controlling standards applicable to this case.

       B.     Distinction Between Judicial Review of Alleged
              Behavioral Misconduct Verses Purely Academic Matters
       Throughout this action, as a means to avoid or constrain judicial review of

 the objectionable disciplinary proceeding at issue, Princeton has harped on the

 notion that “Courts afford universities great latitude and autonomy in

 administering their rules and regulations” (MTD at 2; see also TRO Opp. at 2, 29,

 and 37).3 This assertion is not only demonstrably false in this type of case, but also

 representative of Princeton’s mischaracterizations of applicable law.

       As the Third Circuit definitively states in its USciences decision, which also

 involved a private university:

              [C]ourts are sometimes chary about reviewing too closely
              the manner in which a private university chooses to
              investigate and discipline its students. That is especially
              appropriate for matters uniquely within the institution’s
              province, such as academic integrity or faculty
              development and discipline. . . . This is not such a case.
              The investigation and fair adjudication of alleged
              criminal activity like sexual assault is not uniquely
              within the province of colleges and universities. Yet
              accused “students have a substantial interest at stake
              when it comes to school disciplinary hearings for sexual

 3
   “TRO” refers to Plaintiff’s brief in support of his motion for a TRO, ECF No. 3,
 filed on April 15, 2020. “TRO Opp.” refers to Princeton’s brief in opposition to
 Plaintiff’s motion for a TRO, ECF No. 14, filed on April 17, 2020.

                                           11
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 18 of 46 PageID: 1522



              misconduct,” because the consequences are potentially
              dire and permanent: “[a] finding of responsibility for a
              sexual offense can have a ‘lasting impact’ on a student’s
              personal life, in addition to his ‘educational and
              employment opportunities,’ especially when the
              disciplinary action involves a long-term suspension.”

 2020 WL 2786840, at *7 (citing Doe v. Baum, 903 F.3d 575, 582 (6th Cir. 2018))

 (emphasis added).

       Consistent with this distinction, even in cases not involving claims based on

 Title IX, it was already well settled under New Jersey law that private educational

 institutions receive marginal deference when courts evaluate legal challenges

 unrelated to academic disciplinary procedures. See, e.g., B.S. v. Noor-Ul-Iman

 Sch., 2016 WL 4145921, at *4 (App. Div. Aug. 5, 2016) (reversing dismissal of

 student’s contract claims where discipline imposed for bullying and allegations of,

 inter alia “bias, the manner in which [student] was questioned, the lack of a fair

 opportunity to respond to the charges … if true, suggest defendant’s process was

 fundamentally unfair”); Moe v. Seton Hall University, 2010 WL 1609680, at *5-6

 (D.N.J. Apr. 20, 2010) (sustaining contract claims and noting that although “rigid

 application of contract principles to controversies concerning student academic

 performance would tend to intrude upon academic freedom and to generate

 precisely the kind of disputes that the courts should be hesitant to resolve, by

 contrast, the sort of dispute alleged here, [unrelated to academic performance,]

 does not raise those policy concerns”) (emphasis added); Beukas v. Bd. of Trustees


                                           12
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 19 of 46 PageID: 1523



 of Fairleigh Dickinson Univ., 255 N.J. Super. 552 (Law. Div. 1991), aff’d, 255

 N.J. Super. 420 (App. Div. 1992) (rejecting “Defendants’ position [] that the

 doctrine of judicial deference to university autonomy in academic decision making

 . . . requires the court to decline to interfere with defendants’ administrative

 decision”) (emphasis added).

       Princeton’s arrogant view of the judiciary’s limited ability to scrutinize

 sanctions imposed for behavioral discipline is therefore wrong, and this court

 should not empower Princeton’s deeply flawed and gender-biased process for

 adjudicating students’ competing claims of physical assault.

 II.    PRINCETON’S VIOLATIONS OF TITLE IX

       A.     Plaintiff Plausibly Alleged that
              Gender Bias Motivated Princeton’s Conduct
       Taking the factual allegations in the Complaint as true and drawing all

 reasonable inferences in favor of Plaintiff, Plaintiff has made a plausible showing

 that gender bias motivated Princeton’s actions in connection with his specific Title

 IX proceeding.

       In the USciences decision, the Third Circuit held that it will no longer follow

 the doctrinal framework announced by the Second Circuit in Yusuf v. Vassar

 College, 35 F.3d 709 (2d Cir. 1994), which recognized two theories under which

 one may allege a Title IX violation: erroneous outcome and selective enforcement.

 USciences, 2020 WL 2786840, at *4. Instead, the Third Circuit adopted “the


                                           13
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 20 of 46 PageID: 1524



 Seventh Circuit’s straightforward pleading standard and [held] that, to state a claim

 under Title IX, the alleged facts, if true, must support a plausible inference that a

 federally-funded college or university discriminated against a person on the basis

 of sex.” Id. at 6. The court noted that “[a]lthough parties are free to characterize

 their claims however they wish, this standard hews most closely to the text of Title

 IX.” Id.4

       In USciences, the Court of Appeals found that the plaintiff’s plausible

 allegations supporting a reasonable inference of discrimination based on sex fit

 into two categories. Id. at *4. “First, Doe alleges that USciences yielded to

 external pressure when implementing and enforcing [the school’s policy]. Second,

 he alleges that sex was a motivating factor in [the] investigation and decision to

 impose discipline.” Id. Evidence that sex was a motivating factor included that

 the school failed to investigate three female students despite having knowledge that

 they likely violated the school’s policies. Id. at *5-6.




 4
   The Complaint, the Court’s TRO Opinion, and Princeton’s entire argument
 against Plaintiff’s claims, are thus based on the now supercilious standards of
 “erroneous outcome” and “selective enforcement.” (See e.g., Compl. ¶¶ 154-84,
 TRO Opinion at 7-12; MTD at 13-24.) These standards have all been clarified in
 light of the Third Circuit’s recent decision in USciences. While Plaintiff is
 confident that the Complaint would have survived Princeton’s motion under the
 previous nomenclature, this opposition focuses instead on the now-binding law in
 this jurisdiction. Evidence and argument specific to the previous standards can still
 be found in Plaintiff’s briefing on its Motion for a TRO (ECF Nos. 3 and 16.)


                                           14
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 21 of 46 PageID: 1525



       Princeton argues incorrectly that Plaintiff has made only conclusory

 allegations and provides no specific instances of gender bias. (MTD at 16.)

 Princeton also claims that the external pressure on Princeton cited by Plaintiff is

 not enough and that it must be targeted at Plaintiff’s specific proceedings to state a

 claim. (MTD at 15-16.) Princeton is incorrect on both fronts.

       As detailed further below, Plaintiff’s Complaint against Princeton makes

 virtually identical allegations to those in USciences. (See e.g., Compl. ¶¶ 92-115

 (detailing six procedural deficiencies evidencing sex-based bias); ¶¶ 116-28

 (concerning Princeton’s selective enforcement); ¶¶ 134-143 (regarding Princeton’s

 implementation of the RRR Policy following the 2011 DCL also referenced by the

 USciences decision); and ¶¶ 142-3, 161 (alleging that “gender bias was the

 motivating factor behind the flawed outcome”).)

       While even under the previous standards, Princeton’s arguments were

 legally insufficient, the USciences decision has now solidified that: (i) Plaintiff

 does not need to connect external pressure to Plaintiff’s specific proceeding; and

 (ii) statements by members of the disciplinary tribunal or pertinent university

 officials are not the exclusive manner in which to show gender bias in a specific

 proceeding. See USciences, 2020 WL 2786840 at *6 (when plaintiff’s “allegations

 about selective investigation and enforcement are combined with his allegations




                                           15
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 22 of 46 PageID: 1526



 related to pressure applied by the 2011 Dear Colleague Letter . . . he states a

 plausible claim of sex discrimination.”).

       Following the analytical rubric of USciences, Plaintiff has plausibly alleged

 that sex was a motivating factor in Princeton’s treatment of him, and that Princeton

 succumbed to outside pressure in the implementation and enforcement of the RRR.

              1.    Plaintiff Alleged Ample Facts Showing that Sex was a
                    Motivating Factor in Princeton’s Investigation and
                    Decision to Impose Discipline
       Plaintiff has alleged numerous, specific examples of how gender-bias

 against males permeated Princeton’s investigation and adjudication such as, inter

 alia: downplaying Plaintiff’s credible concerns of Jane’s harassment while urging

 Jane to formalize her subsequent allegations of abuse by Plaintiff (Compl. ¶¶ 40,

 112-13, 116-18, 178); misconstruing and slanting evidence, including witness

 testimony, against Plaintiff and in favor of Jane (id. ¶¶ 57, 104-06); rendering

 inconsistent credibility determinations and drawing prejudicial conclusions in the

 light most favorable to Jane without sufficient evidence (id. ¶¶ 93-100), including

 by ignoring Jane’s material lies and motive to lie (id. ¶¶ 6, 57, 94-5, 101-03, 114);

 extending differing treatment to Plaintiff in his capacity as a victim of abuse

 despite compelling and contemporaneous evidence corroborating his counter-




                                             16
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 23 of 46 PageID: 1527



 claims5 (id. ¶¶ 107-11, 117, 121); and disciplining Plaintiff with the highest

 possible penalty while exonerating Jane despite credible evidence of her violations

 (id. ¶¶ 180, 204, 212).6 Plaintiff, who like Jane, “held dual roles of victim and

 accused,” was extended differing treatment despite compelling and

 contemporaneous evidence corroborating his counter-claims, thus “permit[ing] an

 inference of bias based on sex.” Collick v. William Paterson Univ., 2016 WL

 6824374, at *11 (D.N.J. Nov. 17, 2016) (facts “that the process was one-sided,

 irregular, and unsupported by evidence may give rise to an inference of bias.”).

       In USciences, the court held that there were sufficient allegations of gender

 bias when the university did not investigate one of plaintiff’s female accusers and a

 witness, both female students—despite having notice that both allegedly violated

 the university’s sexual misconduct policy. Id. at *5-6.7 Here, Plaintiff has shown


 5
   Princeton self-servingly takes issue with Plaintiff’s claim that there is “no direct
 evidence” to support Jane’s allegations (Compl. ¶ 47), claiming Plaintiff “forgets”
 that the “victim’s testimony is evidence.” (MTD at 18.) By that standard,
 Plaintiff’s complaint about Jane’s physical assault against him would also have
 been treated as direct evidence supporting some sanction against her. Thus,
 Princeton’s exoneration of Jane is even more inexplicable absent underlying bias.
 6
   Princeton addresses Plaintiff’s robust evidence of myriad procedural deficiencies
 by the conclusory statement that “the investigatory panel’s 25 single-spaced,
 thoughtful, well-reasoned and supported conclusions speak for themselves.”
 (MTD at 22.) At best, this amounts to raising an issue of fact not proper for
 decision at the motion to dismiss phase, and the Court must accept as true
 Plaintiff’s detailed and specific allegations.
 7
  Princeton investigated Plaintiff’s allegations that Jane had hit him, but this is a
 distinction without a difference, because Princeton did not investigate Plaintiff’s

                                           17
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 24 of 46 PageID: 1528



 Princeton was on notice that Jane may have violated the Policy, but did not

 investigate her. Plaintiff brought his concerns of Jane’s harassment against him to

 the attention of Princeton prior to any formal investigation into Plaintiff. (Compl.

 ¶¶ 34-8, 113.) Princeton entirely dismissed Plaintiff’s concerns, and only

 suggested seeking “counseling.” (Id. ¶¶ 35, 113.) At the same time, Plaintiff has

 shown Title IX coordinator Regan Crotty coaxed and urged Jane to formalize her

 later allegations notwithstanding Jane’s initial preference not to do so. (Id. ¶¶ 39-

 40.) Chief Compliance Officer Michele Minter, in consultation with Ms. Crotty,

 was responsible for barring Plaintiff from campus pending resolution of the

 investigation, which substantial interim disciplinary action was instituted absent a

 hearing and compromised Plaintiff’s ability to adequately prepare for and

 participate in the investigation and adjudication. (Id. ¶ 48.) Ms. Minter, in

 consultation with Ms. Crotty, was responsible for instituting the Panel. (Id. ¶¶ 47,

 74.) While dismissing Plaintiff’s concerns of harassment, Princeton went on to

 investigate Jane’s allegations zealously, construing any and all inconsistencies in

 her favor. (Id. ¶¶ 34-5, 93-100.) Under USciences, this is sufficiently indicative of

 gender bias in Plaintiff’s Title IX process.




 earlier complaints that Jane was harassing and stalking him, and Princeton did not
 sanction Jane for intentionally violating the no-contact order. (Compl. ¶ 43.)

                                           18
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 25 of 46 PageID: 1529



       The court in USciences also cites favorably to the Sixth Circuit’s decision in

 Doe v. Baum where the court found that the plaintiff stated a viable claim because,

 “[w]hen viewing th[e] evidence in the light most favorable to [the accused

 student], . . . one plausible explanation is that the [b]oard discredited all males,

 including [the accused student], and credited all females, including [the accuser],

 because of [sex] bias.” USciences, 2020 WL 2786840 at *6 (citing Doe v. Baum,

 903 F.3d 575, 586 (6th Cir. 2018). USciences found that the “allegations of sex-

 motivated investigation and enforcement are like the plausible allegations in

 Baum.”8 Id. at *6. Accordingly, Plaintiff’s allegations of a sex-biased

 investigation and enforcement here are also plausible.

              2.     Plaintiff Alleged Ample Facts Showing that Princeton
                     Yielded to External Pressure Related to Its RRR Policy
       Just as the plaintiff in USciences, Plaintiff has shown that Princeton faced

 considerable criticism and pressure from its student body, the federal government,

 and the media over its perceived mishandling of sexual assault cases brought by


 8
   Doe v. Miami Univ., 882 F.3d 579, 592 (6th Cir. 2018) (in reversing dismissal of
 Title IX complaint, finding that the university did not sufficiently analyze
 evidentiary inconsistencies); Doe v. Marymount Univ., 297 F. Supp. 3d 573, 585-
 86 (E.D. Va. 2018) (declining to dismiss Title IX claim, noting investigator
 overlooked “exculpatory evidence” and inconsistencies in accuser’s statements,
 and “instead relied exclusively on the investigative report and John and Jane’s
 competing narratives to reach his final conclusion”); Prasad v. Cornell Univ., 2016
 WL 3212079, at *24 (N.D.N.Y. Feb. 24, 2016) (declining to dismiss Title IX
 claims when the female complainant “was treated more favorably than Plaintiff,
 that the investigators seemingly slanted the Investigative Report against Plaintiff”).


                                            19
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 26 of 46 PageID: 1530



 female students against male students and faculty. (See Compl. ¶¶ 134-143.) In an

 attempt to comply with the DOE’s investigation into it and the DCL, and quell the

 specter of regulatory and public condemnation, Princeton entered into a resolution

 agreement with the DOE and made substantial changes to its Title IX processes

 including, among other things, adopting a lower burden of proof—preponderance

 of the evidence—making it easier to find respondents, who are primarily male,

 responsible for policy violations. (Id.) Despite this, in May of 2019, student

 protests erupted at perceived shortcomings of Princeton’s “opaque, victim-blaming

 and traumatizing” Title IX processes. (Id. ¶ 140.) Among a laundry list of

 demands, the student protestors called for the immediate dismissal of Regan Crotty

 and a review of Michele Minter, who, as previously described, were also central in

 Plaintiff’s specific Title IX proceeding.

       Many courts presiding over analogous Title IX lawsuits, including this court

 in Doe v. Rider Univ., have recognized that backlash and pressure from the student

 body and public over a college’s handling of complaints by female students

 alleging sexual assault by male students “provides a backdrop that, when

 combined with other circumstantial evidence of bias in [Plaintiff]’s specific

 proceeding, gives rise to a plausible claim.” Rhodes Coll., No. 2:19-cv-02336,

 Dkt. No. 33, at 10 (emphasis added); see also Doe v. Rider Univ., 2020 WL

 634172, at *11 (D.N.J. Feb. 4, 2020); Miami Univ., 882 F.3d at 593-94; Doe v.



                                             20
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 27 of 46 PageID: 1531



 Brown Univ., 166 F. Supp. 3d 177, 181, 189 (D.R.I. 2016); Doe v. Rollins, 352 F.

 Supp. 3d 1205, 1210 (M.D. Fla. 2019) (plaintiff met his burden to plead gender

 bias where, in addition to circumstantial evidence of bias in plaintiff’s specific

 proceeding, “Rollins investigated [p]laintiff’s claims amidst a clamor of public and

 campus scrutiny over its treatment of sexual assault complaints by female

 students”).

       Princeton grossly mischaracterizes Plaintiff’s claims as “strikingly similar”

 to Title IX claims dismissed by this Court that were brought by an accused male

 who Princeton found responsible for raping his ex-girlfriend. (MTD at 18, citing

 Doe v. Trustees of Princeton, 3:19-cv-7853, 2020 U.S. Dist. LEXIS 34174 (D.N.J.

 Feb. 28, 2020)). Not only is the underlying conduct and evidence at issue

 significantly different, the relevant allegations of Title IX violations were also

 different. There, the Court dismissed the complaint partially on the fact that

 “absent from Doe’s complaint is mention of any statements or conduct by

 administrators involved in Doe’s discipline specifically suggesting any gender

 bias.” Id. at *8. Here, especially after the clarification provided by the USciences

 decision, this Court must join the several other courts that have recognized that

 statements by members of the disciplinary tribunal or pertinent university officials

 are not the exclusive manner in which to show gender bias in a specific

 proceeding. Doe v. Trs. of Princeton Univ., 2020 WL 967860, at *2 (particular



                                           21
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 28 of 46 PageID: 1532



 circumstances suggesting gender bias was a motivating factor behind the erroneous

 finding also include conduct by pertinent university officials, and patterns of

 decision-making); Doe v. Rollins Coll., 352 F. Supp. 3d 1205, 1209 (M.D. Fla.

 2019) (same); Rider Univ., 2020 WL 634172, at *7 (same).

       Plaintiff has more than satisfied his burden by showing both “patterns of

 decision making that tend to show the influence of gender,” (Compl.¶ 141), and

 conduct by pertinent university officials, Ms. Crotty and Ms. Minter, who were

 under immense pressure to find male students guilty of sexual misconduct

 allegations against females and impose disproportionately harsh penalties (Id. ¶¶ 5,

 140-41).9



 9
   This Court can also take judicial notice of the growing accretion of and similarity
 in Title IX litigation brought by males against Princeton which is beginning to
 prove the very point Princeton is doing its utmost to deny—that “disciplinary
 outcomes in cases like Doe’s vary by sex.” Doe v. Trustees of Princeton Univ.,
 2020 WL 967860, at *3. These lawsuits show a discernible pattern of gender-bias
 against males as opposed to bias in favor of victims more generally. Of six Title
 IX lawsuits against Princeton alleging botched and gender-biased sexual
 misconduct investigations since 2016, two were brought by male victims of sexual
 assault claiming the University discounted their allegations, three were brought by
 males accused of sexual misconduct whom the University found responsible, and
 one was brought—prior to the advent of the #MeToo era—by a female victim
 dissatisfied with Princeton’s disciplinary action against her male attacker. At
 bottom, Princeton’s Title IX processes are skewed in favor of female victims, are
 premised on gendered stereotypes and are therefore designed to make men lose,
 regardless of whether they are accused perpetrators or victims of sexual
 misconduct. (Compl. ¶¶ 142-43.) In and of itself, this shows a “pattern[] of
 decision-making that [] tend[s] to show the influence of gender” necessitating that
 males turn to the federal district courts for relief from what cannot, and should not,

                                           22
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 29 of 46 PageID: 1533



       Thus, Plaintiff has demonstrated a sufficient inference of intentional gender

 discrimination to sustain his Title IX claims. USciences, 2020 WL 2786840 at *4-

 6; see, e.g., Rider Univ., 2020 WL 634172, at *10-11 (denying dismissal of Title

 IX claim noting that, in the cumulative, allegations (i) of external pressure from

 regulators, (ii) of concern by university officials and student body for protecting

 female victims of sexual assault, (iii) that disciplinary proceedings were

 sufficiently one-sided and flawed, and (iv) that male accused was punished

 severely were sufficient to show gender-bias); see also Rhodes Coll., No. 2:19-cv-

 02336, Dkt. No. 33, at 9-10 (same); Rollins Coll., 352 F. Supp. 3d at 1209-10

 (same); Brown, 166 F. Supp. 3d at 189 (same); Wells v. Xavier Univ., 7 F. Supp. 3d

 746, 751 (S.D. Ohio 2014); Cornell, WL 3212079, at *16-17 (same).

       B.     The OCR’s New Title IX Rules
       On May 7, 2020, the DOE released its final Title IX regulations (the

 “Rules”), which implemented the regulations it had originally proposed on

 November 16, 2018 in a notice of proposed rulemaking. (See Compl. ¶¶ 148-150.)

 Just like the proposed rules, these Rules are in direct conflict with Princeton’s

 current policies and procedures for adjudicating sexual misconduct claims. For

 example, the Rules require that investigative panels be separate from adjudicative



 be considered routine academic disciplinary action. Doe v. Trs. of Princeton Univ.,
 2020 WL 967860, at *2 (citation omitted).


                                           23
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 30 of 46 PageID: 1534



 panels, unlike Princeton’s use of the “investigator only” model where one panel

 conducts both the investigation and the adjudication which is explicitly prohibited.

 34 C.F.R. § 106.45 (b)(7)(i) Single Investigator Model Prohibited. (Becker Decl.

 Ex. B.) The Rules also require that universities provide a live hearing and some

 form of meaningful cross-examination at that live hearing. 34 C.F.R. §

 106.45(b)(6)(i) Postsecondary Institution Recipients Must Provide Live Hearing

 with Cross-Examination. (Id.)

       While the Rules may not apply retroactively to Plaintiff’s matter, the fact

 that the DOE started changing its rules in 2018, and the fact that Princeton ignored

 those changes and stubbornly adhered to its earlier and now-improper policies,

 shows that the procedures in place at Princeton did not safeguard the rights of all

 students, including the accused, and casts further doubt on the outcome reached for

 Plaintiff. In announcing the Rules’ final implementation, the DOE specifically

 noted that the “new Title IX regulation holds schools accountable for failure to

 respond equitably and promptly to sexual misconduct incidents and ensures a more

 reliable adjudication process that is fair to all students.” Secretary DeVos Takes

 Historic Action to Strengthen Title IX Protections for All Students, Department of

 Education (May 6, 2020), available at https://www.ed.gov/news/press-

 releases/secretary-devos-takes-historic-action-strengthen-title-ix-protections-all-

 students. The DOE has made it clear that the accused in Title IX scenarios were



                                           24
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 31 of 46 PageID: 1535



 not being adequately protected. In Plaintiff’s case, he was denied multiple

 procedural protections these Rules provide—including holding a live hearing,

 meaningful cross examination, separate investigatory and adjudicatory panels, and

 the right to proactive representation by a qualified and conflict-free advisor from

 the outset.

 III.   THE COMPLAINT ALLEGES COGNIZABLE
        CONTRACT CLAIMS UNDER NEW JERSEY LAW
        Princeton’s assertion that “Doe fails to point to a valid contract with

 Princeton, so his allegations do not make out a breach of contract claims” (MTD at

 25), is based on a misleading portrayal of applicable law and the Complaint.

        Under well settled New Jersey precedents, a private educational institution’s

 disciplinary procedures must meet two judicially imposed requirements for a

 sanction to withstand judicial review. First, the disciplinary procedures must be

 “fundamentally fair,” and second, they must be consistent with the published

 procedures. Noor-Ul-Iman Sch., 2016 WL 4145921, at *1 (“In order to state a

 claim against a private school for improperly exercising a disciplinary policy, a

 plaintiff must allege the school either failed to “adhere to its own established

 [disciplinary] procedures” or, in carrying out the discipline, failed to ‘follow a

 procedure that is fundamentally fair.’”); Hernandez v. Don Bosco Preparatory

 High, 322 N.J. Super. 1, 20-21 (App. Div. 1999) (“We hold that a private high

 school, when expelling a student for misconduct, must follow a two-prong process.


                                           25
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 32 of 46 PageID: 1536



 First, the private high school must adhere to its own established procedures for

 dismissal. Second, in executing the dismissal, the school must follow a procedure

 that is fundamentally fair.”).

       The Complaint easily satisfies both requirements precluding dismissal

 because, as set forth more fully below, the procedure laid out in the RRR policy in

 and of itself is not “fundamentally fair” as it pertains to private university students

 accused of sexual misconduct and intimate partner violence facing the penalty of

 expulsion, and because Princeton failed to adhere to its own established procedures

 by breaching numerous distinct provisions of the RRR policy.

       A.     Princeton’s Procedures for Investigating and Adjudicating Sexual
              Misconduct & Partner Violence are Fundamentally Unfair
       The question here is whether Princeton’s process for adjudicating and

 investigating Title IX charges comported with notions of “fundamental fairness.”

 The answer is “No.” As alleged in detail (Compl. ¶¶ 47-54, 80), Princeton’s

 disciplinary procedure is inherently unfair and fundamentally flawed, in that,

 among numerous other procedural and substantive deficiencies (1) it provides no

 mechanism for a party accused of sexual misconduct or partner violence to

 question witnesses at a hearing before a neutral fact finder with power to make

 credibility determinations (id. ¶¶ 54, 76); (2) it is based on a “single investigator”

 model which vests in one panel the incompatible roles of jury, judge and




                                            26
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 33 of 46 PageID: 1537



 prosecutor (id. ¶¶ 50, 80, 150); and (3) it is biased against males and respondents

 accused of sexual misconduct or partner violence (id. ¶¶ 111, 143).

        “Fundamental fairness” requirements are flexible and vary with the

 competing interests at stake. See Noor-Ul-Iman Sch., 2016 WL 4145921, at *6

 (when evaluating whether a private institution’s behavioral disciplinary procedures

 comports with “fundamental fairness” the court will “balance the organization’s

 interest in autonomy . . . against the magnitude of interference with the member’s

 interest in the organization and the likelihood that the established procedures

 would safeguard that interest”); Hernandez, 322 N.J. Super. at 19 (quoting

 Rutledge v. Gulian, 93 N.J. 113, 123 (1983)). Ultimately, “[w]hether the

 procedure is fundamentally fair will depend on the circumstances.” Id. at 22.10




 10
    The New Jersey courts have, consistent with the notion that “fundamental
 fairness” is an elastic concept, made the distinction that “the procedural rights of a
 private university student will be more aggressively protected by the courts when
 compared to the procedural rights of an expelled student at a private high school.”
 Hernandez, 322 N.J. Super. at 20-21 (declining to “hold that the rights of a private
 high school student are the same as those of a private university student, because”
 of the “distinction between the two institutions. A student at a private university,
 if expelled during the semester for misconduct, loses academic credit for the entire
 semester … [and] must complete applications for admission to another university
 in order to complete the expected degree. An expelled student in a private high
 school, on the other hand, may transfer immediately to the local public high
 school. The high school student will not lose credit for the semester; rather, the
 student may complete the semester at the public school, and receive a high school
 diploma from the public school.”) (emphasis added).


                                           27
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 34 of 46 PageID: 1538



       For example, in Napolitano v. Princeton, involving judicial review of

 Princeton’s adjudication of a plagiarism charge which resulted in the student’s

 temporary suspension, in declining to enforce a right to counsel, the court balanced

 several factors:

       Among these were the absence of counsel representing the
       complainant or university at the hearing, the university’s practice
       of permitting the student to select an advisor from within the
       Princeton University community, the academic nature of the
       matter in dispute and the probable punishment that could
       reasonably attend a determination of plaintiff’s guilt.

 186 N.J. Super. at 576, 583 (Ch. Div. 1982), aff’d, 186 N.J. Super.
 548 (App. Div. 1982). The court went on to recognize, however:

       [T]hat there may be academic areas where the right to counsel
       might properly be mandated …. However, given the history of
       penalties actually rendered in plagiarism cases where there had
       been no “palming off” of an obscure source as the student’s own
       work, there was little likelihood that the hearing would have
       resulted in plaintiff’s suffering any forfeiture, i.e., expulsion,
       with the resultant loss of her four-year investment of time and
       money, or immediate suspension, with a similar loss of a
       semester’s time and expenses. Whether in such forfeiture cases
       a sufficient right might exist was not before the court, and,
       therefore, this court expresses no opinion on the right to
       counsel in academic forfeiture situations.
 Id. (emphasis added). Factors pertinent to the inquiry are therefore, inter alia, the

 gravity of the alleged infraction, the likely sanctions of a finding of guilt, the

 opportunity to be heard, and the university’s aptitude in resolving disputes of that

 nature.




                                            28
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 35 of 46 PageID: 1539



       Thus, New Jersey and state cases law shows that “fundamental fairness,” in

 the context of a private institution’s sexual misconduct disciplinary procedures, is

 practically equivalent to, and carries all the hallmarks of, due process

 requirements, and any distinction between the two is academic.11 See, e.g.,

 USciences, 2020 WL 2786840, at *7 (3d Cir. May 29, 2020) (“the fairness

 promised by the Student Handbook and the Policy relates to procedural protections



 11
    Doe v. Brandeis Univ., 177 F. Supp. 3d 561 (D. Mass. 2016) (rejecting dismissal
 of contract claims and finding Brandeis’ process for investigating sexual
 misconduct which are analogous to Princeton’s, “unfair” where, inter alia, no right
 to counsel, “no right to confront accuser … either directly or through counsel,” no
 live hearing with the ability to cross-examine adverse witnesses, “no separation of
 investigatory, prosecution and adjudication functions,” lower standard of proof
 (preponderance) for sexual misconduct versus the clear and convincing standard
 for other infractions, and “no effective appeal”); Doe v. Allee, 30 Cal. App. 5th
 1036 (Ct. App. 2019) (reversing trial court and granting writ of mandate finding
 private university’s Title IX disciplinary procedures, which are analogous to
 Princeton’s, “fundamentally unfair” where, inter alia, “no in-person hearing” and
 therefore no ability to confront accuser and adverse witnesses (the court found
 prepared questions posed by the investigator insufficient), no right to counsel but
 merely the right to a passive advisor, use of the preponderance standard, and use of
 the “single investigator” model with “a single individual acting as investigator,
 prosecutor, factfinder and sentencer”); Doe v. Univ. of Notre Dame, 2017 WL
 1836939, at *10 (N.D. Ind. May 8, 2017), vacated on other grounds, 2017 WL
 7661416 (N.D. Ind. Dec. 27, 2017) (finding likelihood of success on the merits of
 Plaintiff’s contract claims in analogous circumstances where university’s Title IX
 process “fundamentally unfair” given “at the [] hearing the accused student is
 essentially on his own … [and] while he is permitted to have a lawyer or advisor
 present, those folks can’t really do anything;” the panel’s failure to properly
 consider “motive to lie” noting “[i]n a disciplinary matter concerning behavior in a
 long-term existing relationship, context matters, and the motive of the complainant
 (as it relates to credibility) bears more scrutiny than in some other cases;” and “a
 conclusory and dismissive” appeals process).


                                           29
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 36 of 46 PageID: 1540



 for students accused of sexual misconduct . . . . In this context, a ‘fair hearing’ or

 ‘fair process’ ‘is a term of art used to describe a judicial or administrative

 hearing conducted in accordance with due process’”) (citing Wojchowski v.

 Daines, 498 F.3d 99, 102 n.5 (2d Cir. 2007)) (emphasis added)12; Noor-Ul-Iman

 Sch., 2016 WL 4145921, at *4 (reversing dismissal on the pleadings in case

 involving suspension of a high-school student for harassment and bullying where

 the complaint allegations regarding, “bias, the manner in which [student] was

 questioned, [and] the lack of a fair opportunity to respond to the charges … suggest

 defendant’s process was fundamentally unfair”); Hernandez, 322 N.J. Super. at 22

 (noting that that “due process safeguards can [not] be cavalierly ignored or

 disregarded” but nonetheless reversing denial of summary judgment where private

 high-school student “was notified of the charges of steroid use and distribution”

 “took the opportunity to appeal” “had the opportunity to defend the charges, and

 did so by taking a polygraph test and a drug test”).




 12
   Like Princeton here, “USciences argue[d] that, under Pennsylvania law, it need
 not provide Doe with a ‘full-dress judicial hearing.’” 2020 WL 2786840, at *9.
 While the Third Circuit agreed that “[b]asic fairness in this context does not
 demand the full panoply of procedural protections available in courts” it made
 equally explicit that “it does include the modest procedural protections of a live,
 meaningful, and adversarial hearing and the chance to test witnesses’ credibility
 through some method of cross-examination.” Id. (emphasis added)


                                           30
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 37 of 46 PageID: 1541



       Accordingly, in the context of an uncounseled13 university student faced

 with the daunting and serious prospect of expulsion for a charge carrying

 considerable and indelible social stigma, the Complaint adequately alleges that

 Princeton’s Title IX procedures do not comport with “fundamental fairness”

 because of, inter alia, the following:

       a.     Utilization of the “investigator only”14 model which has been

 recognized as intrinsically flawed and incompatible with the provision of a fair



 13
    Princeton’s consistent assertions that “during the course of the investigation, an
 attorney at the law firm representing Doe in this lawsuit became Doe’s adviser”
 (MTD at 8; TRO Opp. at 10), the underlying implication being Plaintiff’s interests
 were adequately represented, is beyond disingenuous. Whereas Jane Roe was
 represented by counsel                                       the day Plaintiff was
 notified of her charges (Becker Decl. Ex. C - Response to Plaintiff’s counter claims
 provided to Princeton by Jane Roe’s attorney,                          which counsel
 responded to on her behalf to Plaintiff’s counter-claims (id.), Plaintiff had as an
 advisor a conflicted Princeton faculty member for three out of the four months of
 Princeton’s investigation. (Compl. ¶¶ 112-14.) In any event, due to Princeton’s
 RRR procedures, the adviser plays a passive role, stripped of the ability to
 advocate or defend. This is insufficient given the interests at stake. See
 Napolitano, 186 N.J. Super. at 583 (suggesting that “there may be academic areas
 where the right to counsel might properly be mandated” such as where, like here,
 discipline is imposed for behavioral misconduct resulting in “forfeiture, i.e.,
 expulsion”); see also Notre Dame, 2017 WL 1836939, at *10 (Title IX process
 “fundamentally unfair” where “[t]he actual presentation of the student’s side of the
 case is left to the student himself, but with severe limitations. As noted, while he is
 permitted to have a lawyer or advisor present, those folks can’t really do
 anything.”).
 14
   The new Title IX Rules explicitly condemn the “single-investigator” model,
 prohibiting entirely its use by Title IX recipients. Becker Decl. Ex. B (34 C.F.R. §
 106.45(b)(7)(i) Single Investigator Model Prohibited.)


                                           31
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 38 of 46 PageID: 1542



 investigation. (Compl. ¶¶ 50, 80, 150); see also USciences, 2020 WL 2786840, at

 *10 (reversing dismissal of contract claim on the basis, among others, that “the

 single-investigator model violated the fairness that USciences promises students

 accused of sexual misconduct”); Brandeis Univ., 177 F. Supp. 3d 561 at 606 (D.

 Mass. 2016) (“The dangers of combining in a single individual the power to

 investigate, prosecute, and convict, with little effective power of review, are

 obvious. No matter how well-intentioned, such a person may have preconceptions

 and biases, may make mistakes, and may reach premature conclusions.”); Allee, 30

 Cal. App. 5th at 1069 (same).

       b.     Failing to hold a fact finding hearing requiring that Jane and witnesses

 appear and give live testimony with the ability to engage in meaningful cross-

 examination. (Compl. ¶¶ 52, 54); see USciences, 2020 WL 2786840, at *9 (“Doe

 plausibly alleges that USciences deprived him of fairness because he never

 received a chance to cross-examine witnesses or any sort of real, live, and

 adversarial hearing”); see also Noor-Ul-Iman Sch., 2016 WL 4145921, at *7

 (reversing dismissal where, inter alia, “plaintiffs’ allegations pertaining to … the

 lack of a fair opportunity to respond to the charges suggest defendant’s process

 was fundamentally unfair”) (emphasis added); Allee, 30 Cal. App. 5th at 1039

 (“when a student accused of sexual misconduct faces severe disciplinary sanctions,

 and the credibility of witnesses … is central to the adjudication of the allegation,



                                           32
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 39 of 46 PageID: 1543



 fundamental fairness requires, at a minimum, that the university provide a

 mechanism by which the accused may cross-examine those witnesses, directly or

 indirectly, at a hearing in which the witnesses appear in person or by other means

 (such as means provided by technology like videoconferencing)”); Brandeis, 177

 F. Supp. 3d at 605 (same).

       c.     Subjecting Plaintiff to a biased disciplinary process. (Compl. ¶¶ 6, 92,

 99, 107-11, 141-43); see Noor-Ul-Iman Sch., 2016 WL 4145921, at *4, 7

 (reversing dismissal where, inter alia, plaintiff’s allegation that “the investigation

 was conducted by people who had a personal and biased interest in the outcome []

 instead of neutral and unbiased decision makers without any conflict of interest

 that could hamper their judgment” suggests defendant’s process was fundamentally

 unfair); see also Brandeis, 177 F. Supp. 3d at 606 (allegations that process was

 tainted by bias, which is augmented with use of a “single investigator” model,

 suggests process is fundamentally unfair).

       Princeton’s assertion, that the RRR policy “fulfills all of the elements New

 Jersey courts look to in determining fairness” (MTD at 28), is therefore

 substantively indefensible. It is not enough to say that the RRR Policy provides for

 “notice,” a chance to review the evidence,” and “an opportunity to present [one’s]




                                           33
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 40 of 46 PageID: 1544



 case” (MTD at 28)—the details matter.15 And the details of Princeton’s

 disciplinary procedures shows that it failed to provide rudimentary procedural

 protections and, as a result, denied plaintiff a “fundamentally fair” process

 commensurate with the gravity of the charges and penalty.16 Dismissal of

 Plaintiff’s contract claims is precluded on this basis alone.

 15
   New Jersey courts have not hesitated to conduct a probing inquiry and, a
 thorough factual analyses of the underlying record and the institution’s history in
 similar, unrelated situations. See, e.g, Noor-Ul-Iman Sch., 2016 WL 4145921, at
 *4 (chiding the “motion judge” for “reject[ing] plaintiffs’ argument that they were
 entitled ‘to go into the details of the [school’s] investigation’”); Napolitano, 186
 N.J. Super. at 580-82, 584 n.2 (the trial court, among other things, undertook a
 “detailed examination” of the entire disciplinary record, ordered accelerated
 depositions, reviewed “over 20 disciplinary files, … a table of some 78 cases of
 academic fraud (mainly plagiarism) and the penalties imposed therefor at Princeton
 over the past four years,” analyzed whether the decision comported with the
 evidentiary standard, and ordered a rehearing consistent with the court’s orders
 including application of the court’s interpretation of the definition of “plagiarism”
 and the ability to cross-examine adverse witnesses); Clayton v. Trustees of
 Princeton Univ., 608 F. Supp. 413, 440 (D.N.J. 1985) (the court denied summary
 judgment after reviewing both the transcript and the hearing tapes of the
 underlying disciplinary record and made specific findings of fact).
 16
   Because of the distinction between judicial review of academic versus
 misconduct related discipline, Princeton’s citation to Mittra v. Univ. of Med. &
 Dentistry of N.J., 316 N.J. Super. 83, 92 (App. Div. 1998), for the proposition that
 a “university’s procedures are fair when the university provides the student (i)
 notice of the allegations against him or her, (ii) an opportunity to examine the
 evidence which the university will use in evaluating the student’s conduct, and (iii)
 an opportunity to present his or her case to the decision-making body”(MTD at
 27), is inapposite. Mittra involved a former dental student, who was dismissed
 from state university for poor academic performance after, unlike here, the student
 was given an adequate opportunity to present his case—a live hearing before the
 Academic Performance Committee panel where the student was represented by
 counsel. In any event, the procedures at issue in Mittra consisted precisely of the
 kind lacking here—a live hearing and proper representation. Similarly, the courts

                                           34
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 41 of 46 PageID: 1545



       B.     Princeton did not Adhere to the Procedures in the RRR Policy
       Princeton additionally failed to adhere to its own published disciplinary

 procedures, which procedures embody the terms of the contractual relationship

 between it and its matriculated students.17 See, e.g., Noor-Ul-Iman Sch., 2016 WL

 4145921, at *7 (reversing dismissal where allegations, taken as true, “suggest

 defendant failed to follow its established procedures [in its “Harassment,

 Intimidation, and Bullying Policy”] when disciplining [student]”); Moe, 2010 WL

 1609680, at *5 (denying dismissal and noting that “[u]nder federal notice pleading

 rules, it is sufficient that Plaintiff put Defendants on notice of the claim: breach of

 contract and the facts giving rise to that claim”—“that the University failed to

 comply with its own rules in regard to grading, personal leave, and failed to follow



 in Napolitano v. Princeton & Clayton v. Trustees of Princeton Univ., both of which
 involved academic related discipline, sustained the litigation beyond the summary
 judgment stage, and although ultimately finding the process at issue “fair,” the
 process Princeton afforded these students—a live hearing, involved defense
 representation, ability to cross examine—are far more robust and holistic than what
 was accorded Plaintiff.
 17
   Princeton’s assertion that the RRR Policy “does not give rise to contractual
 principles under New Jersey law (MTD at 26) is baseless. See, e.g., Noor-Ul-Iman
 Sch., 2016 WL 4145921 (the school’s “Harassment, Intimidation, and Bullying
 Policy” formed basis of contractual rights and relationship between the parties and
 court found school did not follow its published procedures); Moe, 2010 WL
 1609680, at *5 (D.N.J. Apr. 20, 2010) (rejecting Seton Hall’s argument that
 “Plaintiff’s contract claim is based upon a student manual and therefore fails as a
 matter of law” given “New Jersey case law does not preclude courts from looking
 to [the student manual] to determine the scope of the contractual relationship”)
 (citations to a plethora of New Jersey state court cases omitted).


                                            35
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 42 of 46 PageID: 1546



 its own policies for handling grievances and complaints”); Rider Univ., 2018 WL

 466225, at *13 (sustaining contract claim where “the Complaint sufficiently

 alleges Defendant breached at least two provisions of its policies and procedures”

 including the provision “require[ing] ‘a trained investigator … to promptly, fairly

 and impartially investigate the complaint,” given allegations of investigator’s

 bias).

          As alleged in detail in the Complaint, and summarized below, Princeton

 breached numerous distinct provisions of the RRR Policy, which breaches

 contributed to the overall skewed and unfair process Plaintiff was subjected to:

          •     Breach of the contractual “commit[ment] to investigat[e] and

 adjudicate[e] sexual misconduct matters in a manner that is fair and equitable to

 all parties involved.” (Compl. ¶ 129.) In USciences, the Third Circuit reversed

 dismissal of a strikingly similar contract claim premised on the university’s breach

 of the promise contained in the “Student Handbook,” that it will “engage in

 investigative inquiry and resolution of reports that are adequate, reliable, impartial,

 prompt, fair and equitable,” where there was, like here, no live hearing, no

 meaningful cross examination and use of the “single investigator model.” 2020

 WL 2786840, at *7-10.

          •     Failing to apply the preponderance of the evidence standard in breach

 of RRR Policy Section 1.3.12(1). (Compl. ¶¶ 107-11; TRO at 28.) The Panel


                                           36
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 43 of 46 PageID: 1547



 clearly did not afford Plaintiff the requisite presumption of innocence, and Plaintiff

 was required both to prove his claims of abuse by Jane and to disprove Jane’s

 allegations against him. Thus, the Panel disregarded exculpatory evidence for

 Plaintiff and incriminating evidence against Jane (id. ¶ 105); rendered inconsistent

 credibility determinations and prejudicial conclusions all in Jane’s favor (id. ¶¶

 117-21); and, ignored compelling evidence of Jane’s improper motivation to

 malign and lie (id. ¶¶ 109, 115, 117-21). See Collick, 2016 WL 6824374, at *23

 (allegation, among others, that “Defendants’ investigation did not yield sufficient

 evidence to meet the preponderance of the evidence burden established in the

 Student Code of Conduct” sufficient to state “breach under the law of contract as

 interpreted by New Jersey courts in analogous contexts”).

       •      Providing Plaintiff with a conflicted “advisor” in breach of

 Princeton’s mandated Sexual Misconduct Investigation Procedures, which

 procedures required conflicted individuals to self-recuse. (Compl. ¶¶ 112-14; TRO

 at 31-32.)

       •      Denying Plaintiff’s request for an extension of time to appeal despite

 RRR Policy Section 1.3.10(3) providing for such an extension for “good cause”

 and notwithstanding a letter from counsel explicitly requesting an extension and

 articulating “good cause”, including by specifically referencing relevant sections of

 the RRR Policy. (Compl. ¶ 132; TRO at 32-33) ; see also Doe v. Princeton Univ.,


                                           37
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 44 of 46 PageID: 1548



 2019 WL 161513, at*8 (D.N.J. Jan. 9, 2019) (“Plaintiff has plausibly alleged the

 existence of a contract between Princeton and Plaintiff … [and] that Princeton has

 breached that contract by denying Plaintiff’s extension of time for ‘good cause”).

       •      Imposing the harshest penalty without a sufficient explanation and

 without comparison to other like complaints, which penalty was not based on the

 facts of the case or consistent with Princeton precedent, in violation of RRR Policy

 Section 1.3.12(2). (Compl. ¶ 133.)

       Accordingly, under controlling New Jersey law and Third Circuit precedent,

 these distinct breaches show that Princeton “failed to adhere to its own published

 disciplinary procedures,” 18 and provides an additional basis to sustain Plaintiff’s

 contract claims

       C.     Princeton Breached the Implied
              Covenant of Good Faith and Fair Dealing
       “In every contract there is an implied covenant of good faith and fair

 dealing” and “the court must measure the university’s conduct [against] that of



 18
    Princeton’s citation to Doe v. Princeton Univ., No. 17-CV-1614 (PGS), 2018
 WL 2396685, at *7 (D.N.J. May 24, 2018), aff’d, 790 F. App’x 379 (3d Cir. 2019)
 is not even remotely comparable. That plaintiff did not invoke New Jersey’s
 “fundamental fairness” prong and alleged breaches of general and vague
 aspirational provisions: that the purpose of the [RRR policy] is to protect the well-
 being of the Princeton community, Policy 1.1.1; that Princeton agreed to allow its
 community members to live in a discrimination—and harassment free
 environment, Policy. 1.2.2. In contrast, Plaintiff here has invoked “fundamental
 fairness” and alleged specific breaches of distinct procedural provisions.


                                           38
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 45 of 46 PageID: 1549



 good faith and fair dealing.” Napolitano, 186 N.J. Super. at 584; Rider Univ., 2018

 WL 466225, at *14 (sustaining breach of covenant cause of action because

 allegations that dean was biased against plaintiff “was sufficient to demonstrate

 Defendant’s ill motives without any legitimate purpose to deprive Plaintiff of the

 fruits of the contracts”); Collick, 2016 WL 6824374, at *24 (sustaining breach of

 covenant cause of action because “[t]he Complaint alleges … that Defendants,

 even if they observed the outward forms, discriminated against Plaintiffs and

 engineered a finding that Plaintiffs they were guilty of misconduct and should be

 expelled” which “is a sufficient allegation of bad faith”); Moe, 2010 WL 1609680,

 at *5 (sustaining breach of covenant cause of action on same basis as breach of

 contract claim—that complaint alleged “defects in the procedures used prior to

 [complainant] being expelled” and an unfair process”).19

       For the same reasons that render Princeton’s Title IX procedure

 “fundamentally unfair,” as set forth supra, the allegations of the Complaint are

 sufficient to state a claim for breach of the implied covenant. The Complaint

 alleges, in substance, that although Princeton may have technically complied with



 19
   Princeton’s reliance on Webster v. Rutgers-New Jersey Med. Sch., 2017 WL
 3399997, at *12 (D.N.J. Aug. 4, 2017), for the proposition that Plaintiff’s breach of
 covenant cause of action fails “because it is based on the same conduct as his
 breach of contract claims” (MTD at 33) is misplaced. In Webster, at the summary
 judgment stage, the court sustained the breach of contract action and therefore,
 dismissed the breach of covenant cause of action as duplicative. Id. at 11-12.


                                          39
Case 3:20-cv-04352-BRM-TJB Document 42 Filed 06/29/20 Page 46 of 46 PageID: 1550



 the letter of the RRR Policy, it was executed in bad faith and with ill motives

 depriving Plaintiff of the fruits of the contracts. Princeton subjected Plaintiff to a

 biased process, which substantially impaired his ability to defend himself and

 “engineered a finding that Plaintiff[] [was] guilty of misconduct and should be

 expelled. That is a sufficient allegation of bad faith.” Collick, 2016 WL 6824374,

 at *24; Compl. ¶¶ 108, 111, 142-43.

                                    CONCLUSION
       For the foregoing reasons, Princeton’s Motion to Dismiss Plaintiff’s

 Complaint should be denied.

 Dated: New York, New York                KASOWITZ BENSON TORRES LLP
        June 15, 2020
                                          By:      /s/ Christian T. Becker
                                          Daniel J. Fetterman
                                          (pro hac vice application pending)
                                          Christian T. Becker
                                          Attorney ID No. 044142005
                                          Fria R. Kermani
                                          (pro hac vice application pending)
                                          1633 Broadway
                                          New York, New York 10019
                                          Tel: (212) 506-1700
                                          Fax: (212) 506-1800

                                          Counsel for Plaintiff John Doe




                                            40
